By the Court :
This day came again the parties, by counsel, and the court having maturely considered the transcript of the record of the order aforesaid and arguments of counsel, is of opinion, that the Manchester and Richmond Free Bridge Company is neither a municipal corporation nor a public institution owned or controlled by the State in contemplation of article twelve of the Constitution of Virginia and that consequently the General Assembly had no power to pass the act approved March 5, 1908, entitled, “An act to amend and re-enact sections 3, 4, 5 and 9 of an act approved April 2, 1902, entitled: An act to incorporate the Manchester and Richmond Free Bridge Company, and granting certain powers to. said company, and the city councils of the cities of Richmond and Manchester for public purposes.”
And the court being further of opinion that the Corporation Court of the city of Manchester erred in sustaining the demurrer to the petition for a quo warranto, doth so decide and declare. It is therefore considered that the said order be reversed and annulled, and that the plaintiff in error recover of the defendants in error her costs by her expended in the prosecution of her writ of error and supersedeas aforesaid here.
And this court proceeding to enter such order as the said corporation*court ought to have entered, it is considered that *502the demurrer to the petition’be overruled and leave granted the relators to file the information against the defendants as prayed for j and the cause is remanded to the said corporation court for further proceedings not inconsistent with this order.
Which is ordered to be certified to the said corporation court.

Reversed.